Citation Nr: 0629758	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for amyloidosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to August 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Amyloidosis was not shown in service or soon after 
service discharge.

2.  Amyloidosis is not recognized as a presumptive radiogenic 
disease under VA laws and regulations.

3.  Competent evidence has not been presented relating the 
onset of amyloidosis to either service or exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Amyloidosis was not incurred in, or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in December 2004 noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, the notice was provided and 
subsequently readjudicated by the AOJ in the Supplemental 
Statement of the Case dated May 2005, which was prior to the 
transfer and certification of the case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and private treatment records are 
associated with the claims file.  The record shows that the 
veteran was scheduled for a VA hearing, but this hearing was 
cancelled.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans, such as a veteran who was present 
at Hiroshima or Nagasaki during specific periods of time.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for 
radiation exposed veterans, "radiogenic diseases," such as 
multiple myeloma, may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

In this case, the appellant argues that he has amyloidosis 
caused by radiation exposure during active service as a 
member of the American occupation forces in Nagasaki, Japan, 
after the atomic bomb was dropped on that city.

Service personnel records confirm that the appellant served 
in Nagasaki for an undetermined period of time starting in 
September 1945.  Service separation examination is 
essentially normal.  The appellant reports that he was first 
seen for a skin condition in 1971.  Private treatment records 
dated from May 1983 to April 2004 reflect that the appellant 
reported the presence of a non-healing, ulcerating sore on 
his leg in December 1991.  Nodular amyloid was diagnosed.  In 
January 1992, the appellant's private physician noted that 
the "possible cause of this nodule amyloid possibly is 
related to repeat trauma although most cases are related to 
systemic disease such as multiple myeloma."  An October 1993 
treatment note reflects the presence of a left lower 
extremity amyloid "from recurrent trauma."  The appellant 
admitted to not wearing his shin guard and banging his knee 
about 3 times.  In September 1994, the appellant underwent an 
excision of the nodular amyloid from this left lower 
extremity.  Subsequent treatment records show additional 
amyloid tumors of the legs.  A treatment note dated March 
1999 reflects by history that the problem with amyloid tumors 
began in 1992 or 1993.  Treatment records are silent for 
multiple myeloma.

In an August 2003 letter to VA, the appellant's private 
physician stated that he had been treating the appellant for 
over 10 years for amyloid on his legs.  He noted that that he 
did not have the expertise to provide an opinion as to 
whether it is related to radiation exposure from serving in 
Nagasaki.

Initially, the Board notes that amyloidosis is not a 
radiogenic disease, or type of cancer, subject to presumptive 
service connection under the provisions of 38 C.F.R. §§§  
3.309(d) or 3.311(b)(2).  Therefore, presumptive service 
connection based on the radiation laws and regulations is not 
warranted.

Additionally, in weighing the service medical records, 
appellant's statements and treatment records, the Board 
concludes that the preponderance of the evidence is against 
service connection for amyloidosis.  Amyloidosis was first 
shown more than 40 years after service discharge and the 
appellant's private physician noted in his treatment records 
that it was possibly due to repeated trauma and that most 
cases are related to systemic disease such as multiple 
myeloma.  Medical evidence has not been presented relating 
the onset of amyloidosis more than 40 years after service 
discharge to either service or radiation exposure.  The Board 
acknowledges the appellant's belief that his condition is due 
to radiation exposure in Nagasaki.  However, the appellant is 
not competent to provide a medical opinion as to the cause of 
his disorder.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for amyloidosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


